department of the treasury internal_revenue_service te_ge eo examinations commerce street dallas tx tax_exempt_and_government_entities_division number release date uil legend date org organization name xx date address address org address person to contact identification_number contact telephone number in reply refer to te_ge review staff ein certified mail -- return receipt last date for filing a petition with the tax_court july 20xx dear a final adverse determination_letter as this is to your exempt status under sec_501 of the internal_revenue_code your exemption from federal_income_tax under sec_501 of the code is hereby revoked effective july 20xx you agreed to this adverse determination per signed form_6018 on february 20xx our adverse determination was made for the following reasons your primary activity and purpose since your inception has consisted of the selling of member artwork to private individuals for pecuniary gain lr c sec_501 requires organizations to operate exclusively for an exempt_purpose see sec_1_501_c_3_-1 you failed to meet the requirements of sec_501 and treas reg section -1 d in that you failed to establish that you were operated c exclusively for a substantial non-exempt purpose by displaying and selling artwork exclusively for those who were active members in your gallery shows rather you were operated for an exempt_purpose contributions to your organization are no longer deductible under sec_170 of the internal_revenue_code you are required to file federal_income_tax returns on form_1120 you have provided those returns for periods ended june 20xx through june 20xx we will submit the return to the appropriate service_center processing of income_tax returns and assessment of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this determination in court you must initiate a suit for declaratory_judgment in the united_states tax_court the united_states claim court or the district_court of the united_states for the district of columbia before the day after the date this determination was mailed to you contact the clerk of the appropriate court for the rules for initiating suits for declaratory_judgment you also have the right to contact the office_of_the_taxpayer_advocate however you should first contact the person whose name and telephone number are shown above since this person can access your tax information and can help you get answers you can call and ask for taxpayer_advocate assistance or you can contact the taxpayer_advocate from the site where the tax_deficiency was determined by mailing taxpayer_advocate assistance cannot be used as a substitute for established irs procedures formal appeals processes etc the taxpayer_advocate is not able to reverse legal or technically correct_tax determinations nor extend the time fixed by law that you have to file a petition in the united_states tax_court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling we will notify the appropriate state officials of this action as required by sec_6104 of the internal_revenue_code if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours marsha a ramirez director eo examinations internal_revenue_service date date org address department of the treasury te_ge eo examinations division 2nd avenue m s w 540-dw seattle wa taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe revocation of your organization's exempt status is necessary if you do not agree with our position you may appeal your case the enclosed publication the examination process explains how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process if you request a conference we will forward your written_statement of protest to the appeals_office and they will contact you for your convenience an envelope is enclosed if you and appeals do not agree on some or all of the issues after your appeals_conference or if you do not request an appeals_conference you may file suit in united_states tax_court the united_states court of federal claims or united_states district_court after satisfying procedural and jurisdictional requirements as described in publication letter rev catalog number 34801v you may also request that we refer this matter for technical_advice as explained in publication exempt_organization appeal procedures for unagreed issues if a determination_letter is issued to you based on technical_advice no further administrative appeal is available to you within the irs on the issue that was the subject of the technical_advice if you accept our findings please sign and return the enclosed form_6018 consent to proposed adverse action we will then send you a final letter revoking your exempt status if we do not hear from you within days from the date of this letter we will process your case on the basis of the recommendations shown in the report of examination and this letter will become final in that event you will be required to file federal_income_tax returns for the tax period s shown above file these returns with the ogden service_center within days from the date of this letter unless a request for an extension of time is granted file returns for later tax years with the appropriate service_center indicated in the instructions for those returns you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition ina united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you thank you for your cooperation sincerely david weaver internal revenue_agent enclosures publication publication form_6018 report of examination envelope letter rev catalog number 34801v schedule number or exhibit explanations of items tax identification_number form b86 cosy name of taxpayer org year period ended june 20xx - june 20xx legend org organization name co-1 thru co-20 cpa cpa xx date qt 5th motto motto goth 7th gth eth xyz state a2th 77th yoth city city 73th y4th and companies director director issue sec_1 is the primary activity of org org the selling of motto on behalf of its members ifthe primary activity of org is the selling of motto on behalf of its members should org continue to be recognized as tax exempt under sec_501 of the internal_revenue_code code as an organization described in code sec_501 facts org was incorporated under the laws of the state of xyz as a non-stock nonprofit corporation on november 19xx the org purpose as stated in its articles of incorporation is fourfold as follows i ii iii iv the collection and preservation of objects and materials of hawaiian arts and crafts to perpetuate hawaiian culture and to encourage and inspire artistic expressions of native hawaiian skills and creativity to foster and encourage art appreciation and expression the development of artistic ability and other skills particularly through the medium of classes or other guidance and instruction in all forms of art including oil painting water color drawing sketching ceramics sculpture lei making oriental flower arrangement interpretive dancing little theatre groups and generally to cultivate and promote community interest in every form of artistic activity to acquire and maintain buildings halls rooms or other places where works_of_art may be exhibited studied crated or preserved and a center where persons having artistic interests may meet for mutual discussion and exchange of ideas to accept and receive gifts and grants of money paintings and objects of art of every kind and nature and to administer the same for civic and community betterment in the promotion of the objectives of this org the org original application_for exemption form_1023 was received by the irs exempt_organizations los angeles office on march 19xx the org purpose as stated in the original exemption application was for the purpose of educating people as to what is good art in the county of city classes are held where art teachers teach interested students how to paint in addition the org stated in response to question g that it plans to engage in fund-raising activities by selling the paintings of its members or paintings contributed by recognized painters in the state of xyz form 886-a catalog number 20810w page_1 publish no irs gov department of the treasury-internal revenue service schedule number or exhibit 886-a form rev date explanations of items name of taxpayer year period ended june 20xx - june 20xx tax identification_number org on may 19xx the org application_for exemption was denied by the internal_revenue_service irs the examining agent sited private interests being served as the reason for denial on october 19xx a second application_for exemption was received by the irs the org purpose as stated in the second application was threefold as follows i ii to educate the public to appreciate the aesthetic values of native hawaiian art crafts and culture by establishing a free public art museum and gallery on city where art objects may be collected preserved and displayed to promote the arts by sponsoring regular art classes lectures demonstrations and exhibits for the public for instance regularly scheduled and hour classes are conducted several mornings and evenings during the week by recognized art instructors iii to assist in the renovation of the public art museum and gallery court house a national monument as the site of the in response to question g concerning fundraising activities the org presented an analysis of its gross_receipts for the year of to demonstrate its various fund raising activities the analysis is summarized below e e e e the beaux art ball produced of the org gross_receipts this was an annual event in which the proceeds were earmarked for the restoration of the the public and for the improvement of workshop areas where art classes were held court house into an art museum for membership registration produced of the org gross_receipts this was essentially member dues revenue commissions produced of org gross_receipts the org allowed local artists to display and sell their art work on the court house grounds during the weekends the requested commission ranged between of the sale price maintenance fees produced of the org gross_receipts the maintenance fees were fees charged to the students of classes sponsored by the org to cover supplies and janitorial expenses related to the classes in response to question j the org disclosed that it had discontinued the activity of collecting tuition from its students to reimburse its instructors and charging artists a rent fee for displaying motto on courthouse grounds in a letter dated january 19xx the president of the org clarified at the request of the power_of_attorney the correction of two procedures formally used by the org in the letter the president stated form 886-a department of the treasury-internal revenue service catalog number 20810w publish no irs gov page_2 schedule number or axhibit a form rev date explanations of items name of taxpayer tax identification_number year period ended june 20xx - june 20xx org that the org would no longer allow purchasers of motto to make checks payable to the org instead the purchasers will be required to make the check payable to the artist and the artist would then pay the org the commission secondarily the collection of the teachers fees will be the responsibility of the teachers with the org supplying the workroom as a free service to the artists as part of its community service in a letter dated february 19xx the president of the org clarified the structure of the beaux art ball at the request of the then power_of_attorney the president describes the beaux art ball as an annual event in which art work that was donated to the org would be displayed in the prior week and then auctioned at the event itself this event was described as the main source of funds to carry on the work of providing these varied facilities the letters from the org president and a letter from the power_of_attorney dated february 19xx were part of correspondence to the irs office that was considering granting the org exemption from federal_income_tax on february 19xx a letter was issued approving the org exemption from federal_income_tax the letter cites the following reasons for granting the org exemption summarized e e e e no profit_motive was evident for showing art work at the org galleries the artists could likely receive more commission from other galleries several artists are benefiting from the showings not just a few checks are now being made payable to the artists and not the org most of the receipts were from the beaux ball in which artists donated work to be auctioned to promote charitable purpose in contrast commissions received from artists came in only slightly more than of gross_receipts thus this activity was deemed to be incidental to overall operation which is for public purpose not private in a subsequent determination_letter dated december 19xx the org was held to be exempt from federal_income_tax as an organization described in code sec_501 and classified as a public charity described in code sec_509 according to the most recent version of the by-laws the org is controlled by the board_of trustees that consists of not less than eight and not more than twenty five members the trustees must be voting members of the org for at least three months on june 20xx the internal_revenue_service irs initiated an examination of the books_and_records of org on july 20xx the assigned agent interviewed officers of the organization along with the power_of_attorney below is a transcript of that interview form 886-a department of the treasury-internal revenue service catalog number 20810w publish no irs gov page_3 schedule number or exhibit a form rev date explanations of items name of taxpayer year period ended june 20xx - june 20xx tax identification_number org the questions asked are listed below with responses immediately following the numbered question did you receive publication have you read it and do you have any questions concerning your rights yes no questions to get a full understanding of your organization please describe the history of your organization and all of its activities the organization’s main focus is to promote art by means of education the organization eo sponsors free art classes to local schools and work shops there is no charge for the classes and supplies are often paid for by the organization secondarily the eo is involved with historic restoration and preservation of a historical site the eo is allowed to use the old courthouse in downtown as an art gallery rent payment to the county is used by the county for historical preservation initiatives as a certain percentage is funneled into an organization known as restoration foundation the eo attempts to pay an annual scholarship to an art student the normal amount of the scholarship is around dollar_figure art instructors are hired by the organization and are employees and not independent contractors during the year under examination the eo had teachers a full time office manager and a full time bookkeeper on the payroll the eo supports itself by three different activities they are as follows e art gallery the eo rents a commercial space from the county it is commonly referred to because it is a historical landmark in the community the gallery is open from am to pm every day with an exception of a few annual holidays members’ motto is displayed and sold at the gallery when a piece of motto is sold the member receives of the sales_price as a commission the eo receive sec_40 of the sales_price the eo categorized this revenue as contributions gifts and grants on the form_990 the eo commits two full time employees to the gallery the gallery manager and assistant and the bookkeeper who is part time devotes a majority of their time to the gallery and its functions e art shows the eo will sponsor art shows every other weekend the most typical art show is that of show the format is the same as the gallery with the exception that the most of these events are held outdoors the property is park like immediately outside the where the gallery is housed the eo get sec_40 of the sales_price and the artists gets of the sales_price the eo categorized this revenue as contributions gifts and grants on its form_990 for the year under examination the county of city requires a non-profit organization to operate on its facility and pandering of motto by individuals on its property is prohibited by local ordinances therefore the eo allows the transactions to flow through its books in order for the member sales to be lawful art shows are also held on county property form 886-a department of the treasury-internal revenue service catalog number 20810w publish no irs gov page 886-a form rev date name of taxpayer org explanations of items tax identification_number schedule number or exhibit year period ended june 20xx - june 20xx e member dues assessments the eo is a membership_organization typically the membership requirements are that the prospective member has an interest in art and is a resident of city county individual memberships are annual dollar_figure assessments and family memberships are dollar_figure assessments in addition a member assessment of dollar_figure is made when or more of a members’ motto is sold at an art show e grants the eo applies for various grants from city county and state government e public donations public donations are accepted on a limited basis does the organization have an art gallery s who is entitled to use it what items are sold there whose motto is sold consignment basis was the commission paid to artist reported on form_990 show amounts why not who are the payees members all members can use the galleries residents of city county can become members of the people who apply are accepted as members the application criteria are that the prospective members provide original works_of_art to a jury of current members the presented work must not be imported motto how is it determined what works are selected for presentation modern trends or salability who sets the price the organization verifies that the artists’ does their own work no imported motto may be presented committees are formed to insure this requirement is strictly adhered to how much time and effort is devoted to the art gallery and selling local artist’s motto the gallery is open seven days a week time the bookkeeper is part time it has two full time employees the gallery manager is full is the art gallery advertised to the public the eo typically will on occasion advertise in a couple of local art magazines such as art guide to city are you aware of any other commercial art galleries in the area it could be that there are art galleries in the local area the area is known for its artistic culture is the organization involved in souvenir sales no gross rents of dollar_figure was reported on the form_990 as revenue what is it form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service form 886-a rev date name of taxpayer explanations of items tax identification_number org this revenue is generated from members during art fairs the members are allowed to rent booth space from the eo if an artist generates dollar_figure or more in sales then a dollar_figure assessment is generated against the member the assessment is payable to the eo these assessments are made against the members to assist in paying for the dollar_figure permit fees paid to the county for the art fairs schedule number or exhibit year period ended june 20xx - june 20xx indirect public support of dollar_figure was reported on the form_990 as revenue what is this revenue source this revenue represents the commissions generated from member art sales at both the gallery and art fairs other salaries and wages dollar_figure reported on form_990 for fiscal_year end 20xx06 however dollar_figure was reported on form sec_941 for calendar_year ending december 20xx the form_990 does not report any of the dollar_figure reported on forms 1099-misc to various individuals why was these commissions paid to artists not reported on the form_990 the eo takes the position that the artists’ sell their own work the eo is simply the selling agent the form_990 reports other employee_benefits of dollar_figure what is the benefit the other_benefits are mainly medical insurance any employee that works hours or more per week receives medical benefits the form_990 reports credit card fees of dollar_figure what is it the credit card company that the eo uses charges a transaction fee this amount is the total amount_paid to the credit card company for said fees is this a membership_organization yes the eo had about members during the year under examination what classes of members are there and are there any differences in voting rights there are two classes of members as follows e e personal membership requires a dollar_figure per year dues assessment and family membership which requires a dollar_figure per year dues assessment are there associate member classes if yes do they have voting rights no are there any employees of the organization state the number and type of positions have all federal and state employment_tax returns been timely filed form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service schedule number or exhibit 886-a form rev date explanations of items name of taxpayer year period ended june 20xx - june 20xx tax identification_number org the eo has the following employees e e e e art instructors a full time office manager a part time bookkeeper and a part time gallery assistant a reconciliation of books_and_records was performed by the assigned agent the following is the result of said reconciliation per per audit differences expenses grants and allocations salaries and wages salaries and wages commissions benefits paid to or for members employee_benefits health insurance insurance payroll expense - other commission paid to member artists consignment sales commission shipped sales payroll_taxes accounting fees accounting bookkeeping outside service - other supplies telephone postage and shipping labor postage supplies shipping - other poster postage occupancy rent repairs and maintenance form 886-a department of the treasury-internal revenue service catalog number 20810w publish no irs gov page__7 schedule number or exhibit form 886-a rev date explanations of items name of taxpayer tax identification_number year period ended june 20xx - june 20xx org utilities equipment rental and maintenance travel interest depreciation depletion etc other expenses historic preservation credit card fees xyz general excise_tax poster expense other expense per per audit differences expenses per difference revenues per audit professional fees advertising promotion insurance penalties awards consultant fundraising total news letter total expenses contributions gifts grants donated art public donations grants program service revenue gallery sales art fair consignment sales - other galleries - shipped sales art fair - shipped sales poster sales - shipped poster sales - gallery shipping charges referral fee show fees supplies sold membership dues assessments form 886-a department of the treasury-internal revenue service catalog number 20810w publish no irs gov page_ schedule number or exhibit form 886-a rev date explanations of items name of taxpayer tax identification_number year period ended june 20xx - june 20xx org interest on saving investments fundraising income gross rents less rental expenses other revenue total revenue on july 20xx the assigned agent perused the local phone book city under the sub-heading art galleries-dealers consultants a list of local galleries was compiled from the phone book a partial list of local art galleries is illustrated below as it stood at that time s d r n w w u a n co-1 co-2 co-3 co-4 co-5 co-6 co-7 co-8 co-9 p o co-10 co-11 co-12 co-13 co-14 co-15 co-16 co-17 co-18 co-19 co-20 on the same page of the phone book that the names above were acquired there were other galleries listed including org subsequent pages of the phone book were not reviewed in the march of 20xx board meeting minutes director executive director reported to the board that artists’ income was dollar_figure in the year 20xx from that level it had increased to dollar_figure in 20xx increase dollar_figure in 20xx increase dollar_figure in 20xx increase he stated that artists’ income had increased since he started and that the artists’ income had increased again in 20xx despite the increase in the gallery share of the sales according to the july of 20xx board meeting minutes the aforementioned director proposed the creation of a new taxable non-profit organization and that it be incorporated the new non-profit organization would be owned by org and carry on the art selling activity as taxable activity the profits would then be form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service form 886-a rev date name of taxpayer explanations of items tax identification_number org passed on to org director stated the reason for his proposal was because the art selling activity jeopardized the federal charitable status of org the proposal by director was never acted upon by org and director is no longer with org as an employee schedule number or exhibit year period ended june 20xx - june 20xx on february 20xx through use of an information_document_request the assigned agent requested information concerning the activities of the organization during the year under examination the information_document_request asked for the documents to be received no later than march 20xx below is a partial transcript of the information_document_request that is relevant to this report concerning the membership e e are members given the opportunity to display and sell motto in the org org art gallery and or sponsored art shows if so what is the criteria for the art to be shown other than verifying that the motto is the original work of a org member do the org members have a volunteer time requirement if so how is the volunteer time requirement fulfilled is the volunteer time requirement fulfilled by working in the gallery or community classes concerning the org facility e e e e the approximate square footage of the art gallery both upstairs and downstairs and indicate approximately how many square feet is allocated to motto sales storage office space and motto display the hours of operation of the art gallery for the year under examination the total number of hours the gallery was open during the year of examination the total number of hours of sponsored outdoor art shows during the year of examination concerning employee and volunteer staff time e please determine how many hours of paid and volunteer labor for each of the following activities accrued during the course of the year under examination please provide me with your determination along with any documentation that supports your calculation please indicate how each of the following activities was arranged the calculation should included administrative hours and method of allocation a both free and fee based art classes for the general_public b community art education activities such as workshops demonstrations lectures and tours form 886-a catalog number 20810w page publish noirs gov department of the treasury-internal revenue service schedule number or exhibit form 886-a rev date explanations of items name of taxpayer tax identification_number year period ended june 20xx - june 20xx org c school programs such as free and fee based art classes for youth demonstrations and lectures d art gallery operation e outdoor art shows and fairs please indicate whether motto is sold at these events and how f any other activities not mentioned above concerning org community education activities a list of classes sponsored by org for each class please determine and provide the number of class hours and how the instructor is selected class hours should include prep time a list of other community education activities such as workshops demonstrations lectures and tours please indicate the nature and purpose of the activity concerning school programs a list of classes sponsored by org for each class please determine and provide the number of class hours and how the instructor is selected total class hours should include prep time concerning the art gallery and art shows the date the org gallery was first opened whether or not non art related souvenirs are sold in the gallery hours of operation for the gallery the method of determination for which art work is displayed in the gallery and for how long who is responsible for making the decision on what art is displayed and when to remove it what happens to the art work if it is not sold for the year of examination how many active members work was displayed and sold was any non-member art work sold during the year of examination with respect to the contract between members and org please describe the terms of sales including the percentage that is given to artist and the percentage retained by org from sale of motto form 886-a catalog number 20810w page _11 _publish no irs gov department of the treasury-internal revenue service form 886-a rev date name of taxpayer org explanations of items tax identification_number schedule number or exhibit year period ended june 20xx - june 20xx concerning the salary expenses of org e the org profit loss statement for the tax period ending june 20xx reports salaries and wages in the amount of dollar_figure please determine the amount of the aforementioned salary expense that was allocated to the art gallery and art shows for the year under examination please provide me with your determination along with any supporting documentation that supports your calculation concerning the form_8374 support schedule for advance_ruling period for the tax period ending june 20xx received from cpa cpa power_of_attorney on august 20xx e e copies of profit and loss statements for the tax periods 20xx-20xx to reconcile the figures on aforementioned schedule accountant’s work papers concerning said schedule if available on march 20xx the irs received a written request for an extension of time to provide documentation requested in the aforementioned information_document_request the request was for an additional days the request was granted by the assigned agent as of april 20xx no response to the aforementioned information_document_request had been received by the irs a second information_document_request was issued requesting the same information the information_document_request advised org that it was the second request for the aforementioned documentation and information on july 20xx the irs received a response to the aforementioned information_document_request for informational purposes the narrative is attached as exhibit to this report below is a summarized account of the provided information e e e e org gallery space includes both the co-21 and co-22 co-22 is a two story facility that contains about big_number square feet approximately square feet are allocated to cash drawer packaging table computer and invoice area approximately square feet are allocated to storage approximately square feet are allocated to office space the remainder of the facility is allocated to motto display both of the galleries are open from am until pm throughout the year excluding christmas day the galleries were open a total of hours during the year under examination outdoor art shows totaled hours a total of dollar_figure hours of paid teaching hours and volunteer teaching hours were accrued during the year under examination for free art classes to the public form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service form 886-a rev date name of taxpayer explanations of items tax identification_number schedule number or exhibit year period ended june 20xx - june 20xx a total of hours was allocated to the art outreach coordinator who works hours a week administrative time allocated to education activities was hours labor for the galleries was paid through the commission hourly rates and salaried positions there was at least one paid person working each day and sometimes administrative paid labor occurred during the same day total paid labor equals big_number hours for the year under examination total volunteer labor for the galleries equaled big_number hours for the year under examination outdoor art show labor totaled hours administrative hours of art shows city county regulations do not allow any money to be exchanged at the out door art shows because it is held on county property when a customer wants to purchase a piece of art from an artist the artist writes up an invoice the customer than brings the invoice into the gallery the org gallery worker completes the financial transaction and stamps paid on the invoice the customer then provides the invoice to the artist who gives the art to the customer or makes shipping arrangements active members sold motto during the year under examination according to the org payroll records a total of dollar_figure was expended for gallery payroll and dollar_figurefor art show payroll during the year under examination according to the org payroll records a total of dollar_figure was expended on youth programs payroll during the year under examination according to profit and loss statement for the year under examination org incurred a total salary expense of org e e e e e e e e e law code sec_501 exempts from federal_income_tax organizations organized and operated exclusively for charitable educational and other exempt purposes provided that no part of the organization’s net_earnings inures to the benefit of any private_shareholder_or_individual code sec_7805 provides that the secretary may prescribe the extent if any to which any ruling including any judicial decision or any administrative determination other than by regulation relating to the internal revenue laws shall be applied without retroactive effect federal tax regulations regulations sec_1_501_c_3_-1 provides that in order to be exempt as an organization described in code sec_501 an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt form 886-a department of the treasury-internal revenue service catalog number 20810w _publish no irs gov page_13 schedule number or exhibit form 886-a rev date name of taxpayer org explanations of items tax identification_number year period ended june 20xx - june 20xx regulations sec_1_501_c_3_-1 provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in code sec_501 an organization will not be so regarded if more than’ an insubstantial part of its activities in not in furtherance of an exempt_purpose regulations sec_1_501_c_3_-1 provides that the operational_test is not satisfied where any part of the organization’s earnings inure to the benefit of private shareholders or individuals and where the organization serves a private benefit rather than public interests regulations sec_1_501_c_3_-1 provides that an organization is not organized or operated exclusively for one or more exempt purposes unless it serves a public rather than private interest thus it is necessary for an organization to establish that is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests proposed tax regulations sec_1_501_c_3_-1gii provides examples to illustrate the restriction on private benefit as stated in regulations sec_1_501_c_3_-1 example number reads as follows i o is an art museum o's sole activity is exhibiting art created by a group of unknown but promising local artists o is governed by a board_of trustees unrelated to the artists whose work o exhibits all of the art exhibited is offered for sale at prices set by the artist each artist whose work is exhibited has a consignment arrangement with o under this arrangement when art is sold the museum retains percent of the selling_price to cover the costs of operating the museum and gives the artist percent ii the artists in this situation directly benefit from the exhibition and sale of their art as a result the sole activity of o serves the private interests of these artists because o give sec_90 percent of the proceeds from its sole activity to the individual artists the direct benefits to the artists are substantial and o's provision of these benefits to the artists is more than incidental to its other purposes and activities this arrangement causes o to be operated for the benefit of private interests in violation of the restriction on private benefit in sec_1_501_c_3_-1 i based on these facts and circumstances o is not operated exclusively for exempt purposes and therefore is not described in code sec_501 regulations sec_1_501_c_3_-1 provides that the term charitable is used in code sec_501 in its generally accepted legal sense and includes the promotion of education in revrul_66_178 1966_1_cb_178 the service recognized an organization that sponsored an annual public art exhibit that displayed the works of unknown and promising artists to be exempt from federal_income_tax under code sec_501 although the organization charged a nominal admission fee to the exhibit and sold a catalogue describing the exhibit the organization did not sell or offer the displayed works for sale in revrul_71_395 19xx-2 c b a cooperative art gallery was formed by a group of artists to exhibit and sell their works additional artists were admitted to membership only on approval of existing members all works displayed at the gallery could be purchased by the public and many could also be form 886-a department of the treasury-internal revenue service catalog number 20810w publish no irs gov page_1 schedule number or exhibit form 886-a rev date explanations of items name of taxpayer org year period ended june 20xx - june 20xx tax identification_number rented the gallery retained a commission from the sales and rentals to cover its costs of operation in concluding that the art gallery was not entitled to recognition of exempt status the ruling emphasized that the gallery was a vehicle for advancing the careers of its members and for promoting the sale of their work as such it serves the private purposes of its members even though the exhibition and sale of paintings may be an educational activity in other respects in revrul_76_152 1976_1_cb_151 a group of art patrons formed an organization to promote community understanding of modern art trends its sole activity was the selection of modern art works of local artists for exhibition and for possible sale at its gallery which was open to the public a modern art work of any local artists was eligible for consideration for exhibition and if selected the artist’s work was displayed on a consignment basis with the artist setting the selling_price the artist had no control_over the organization or its selection process the organization kept a ten percent commission on sales on these facts the service ruled as in revrul_71_395 that the artists were being directly benefited by the exhibition and sale of their works with the result that a major activity of the organization was serving the private interests of those artists whose works were displayed the presence of a single substantial nonexempt purpose can destroy the exemption regardless of the number or importance of exempt purposes 326_us_279 90_led_67 66_sct_112 am campaign acad v commissioner 92_tc_1053 see also old dominion box co inc v united_states f2d cir cert_denied 413_us_910 operating for the benefit of private parties who are not members of a charitable_class constitutes a substantial nonexempt purpose when an organization operates for the benefit of private interests such as designated individuals the creator or his family or persons directly or indirectly controlled by such private interests the organization by definition does not operate exclusively for exempt purposes am campaign acad v commissioner supra pincite6 in 75_tc_337 a code sec_501 organization operated two commercial-type art galleries in connection with an art center which furnished various educational and charitable services to the community the art galleries sold works_of_art created by various artists on a consignment basis the organization would set the sales_price of each work_of_art and advertise the sale of art works to the general_public under the informal arrangement with the artists the organization would turn over approximately percent of the proceeds to the artists while retaining the remainder to cover expenses the tax_court held that the organization qualified for exemption under code sec_501 because the primary purpose of the two galleries was to foster community awareness and appreciation of contemporary artists and to provide a constant flow of visual art for students to study techniques in making its decision the tax_court considered the following factors to be critical to its determination there were no other museums or galleries in the area thus the exhibition of art works showed a purpose primarily to educate rather than to sell and the selling activity served merely as an incentive to attract artists to exhibit their work works were selected for their representation of modern trends rather than salability the organization’s convincing record of dedication to teach the public through a variety of means to appreciate art indicated that its sales activities were secondary and incidental to furthering its exempt purposes and of more than works of arts exhibited in the two galleries only the members of the organization were exhibited in the galleries of form 886-a department of the treasury-internal revenue service catalog number 20810w _publish no irs gov page schedule number or exhibit form 886-a rev date name of taxpayer org explanations of items tax identification_number year period ended june 20xx - june 20xx government ’s position issue - is the primary activity of org the selling motto on behalf of its members as can be seen in the facts section of this report org was originally denied exemption under code sec_501 on may 19xx the reason cited for denial was private interest being served due to the organization’s planned fund raising activities the organization stated in its original application that it plans on fund-raising activities by selling the paintings of its members or paintings contributed by recognized painters in the state of xyz it was not until more than two years later when the organization submitted a second application that exemption was granted by the irs however on the second application_for exemption there was no mention of selling member motto as an activity in fact the representative stated on the application that checks would no longer be made payable to org but directly to the artist and that this activity would be no more than an insubstantial activity of the organization as will be shown in the following paragraphs the very same activity that org was originally denied exemption for has become the primary activity of the organization today the primary activity of org is selling the motto of its members and retaining a commission for said activity the organization has testified both orally and in writing that members are allowed to display motto in the org gallery org has a full time paid and volunteer staff working in the gallery ifa piece of art is sold the transaction flows through the org books the organization retains a commission and the artist is paid the balance the art show transactions are similar but with a different commission schedule the volume of sales dollar_figure galleries dollar_figure art fair galleries shipped sales dollar_figure art fair shipped sales dollar_figure poster shipped sales dollar_figure and the amounts remitted to members dollar_figure regular artists dollar_figure tax exempt artists dollar_figure are substantial furthermore selling member motto has been an ongoing activity as explained by the org executive director in the march of 20xx board meeting minutes said activity has been ongoing and on the rise since the year 20xx the gross_receipts from sale of member motto represents of gross_receipts dollar_figure dollar_figure in addition of the total gross_receipts are paid to members in form of commissions dollar_figure dollar_figure using the information provided by org on july 20xx it can be clearly seen by analyzing the amount of paid and volunteer hours expended by org that the primary activity of this organization is sales of member motto an analysis of hours expended by org below illustrates that the organization spends about of its paid and volunteer staff hours on said activity staff hours - specific categories ‘category education art classes staff hours education administrative gallery staff hours art show staff hours volunteer hours paid hours total combined percent of total form 886-a department of the treasury-internal revenue service catalog number 20810w _publish no irs gov page_16 schedule number or exhibit form 886-a rev date explanations of items tax identification_number name of taxpayer year period ended june 20xx - org june 20xx art show administrative totals staff hours - broad categories category education gallery art shows totals combined of total hours hours the organization expended approximately amount was expended for gallery and art show related activities this fact is illustrated in the following analysis in funds during the year of examination of this gallery art shows expenses education total grants scholarships salary expenses salaries and wages employee_benefits payroll_taxes artists members commission general operational expenses accounting fees supplies telephone postage and shipping occupancy equipment rental and maintenance travel interest miscellaneous expenses historic preservation credit card fees xyz general excise_tax poster expense other expense professional fees advertising promotion insurance ' payroll_taxes and employee_benefits were allocated using percentage of total salary factor gallery and education all other expenses were allocated using percentage of time factor since the organization spent of its staff hours on gallery related activities general_expenses were allocated using a factor of gallery education form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service schedule number or exhibit 886-a explanations of items form rev date name of taxpayer year period ended june 20xx - org june 20xx penalties awards consultant news letter total expenses tax identification_number in summary it is clear that the primary activity of this organization is the selling of its members’ motto and retaining a commission for doing so as illustrated by the following facts y over of the organization’s gross_receipts are generated from member motto sales nearly of paid and volunteer staff hours were devoted to said activity nearly of the organization’s expenditures were devoted to said activity vv this activity has been ongoing and on the rise since at least the year 20xx issue - if the primary activity of org is the selling of motto on behalf of its members should org continue to be recognized as tax exempt under sec_501 of the internal_revenue_code code as an organization described in code sec_501 org does not qualify for exemption as an organization described in code sec_501 because it does not meet the operational_test under code sec_501 and regulations sec_1_501_c_3_-1 org fails the operational_test because it is not operated exclusively for a code sec_501 purpose the organization serves the private interests of its members rather than public purpose contrary to the requirements of regulations sec_1_501_c_3_-1 i the government concedes that fact that org is involved in substantial educational activities such as sponsoring free art classes for children however the fact remains that the primary activity of the organization is the selling of member motto as shown in the better business bureau case a substantial non-exempt purpose will disqualify an organization from exemption despite the number or importance of its other exempt_activities in the case of org the non-exempt activity is not only substantial but primary org is not similar to the organization described in revrul_66_178 the organization described in that ruling charged a nominal admittance fee but did offer motto for sale public admittance to its gallery but sells member motto exclusively furthermore the organization described in this ruling displayed motto from promising artists who were non-members whereas org displays only motto of its members in contrast org allows free org is not similar to the organization described in the goldsboro art league in that case the organization that retained its exemption also exhibited and sold art work of its members however in contrast to org out of the exhibits only were that of members org will only exhibit and sell member this far exceeds the insubstantial found in the goldsboro art league case also as illustrated in the facts section of this report org is not located in a part of country where there are no nearby museums or form 886-a department of the treasury-internal revenue service catalog number 20810w publish no irs gov -page_1 schedule number or exhibit 886-a form rev date explanations of items name of taxpayer year period ended june 20xx - june 20xx tax identification_number org galleries to the contrary it is located in an area of the country noted for its artistic culture and an abundance of galleries since the facts in this case are substantially different from the facts in goldsboro art league the decision in the goldsboro case may not be relied upon as support for the continued exempt status of org in many respects org is factually similar to the organizations in revenue rulings and because the primary activity of said organization is selling the motto of its members advancing the careers of its members retaining commissions in doing so and thus providing a private benefit to its members the organizations in these rulings were denied exemption under code sec_501 in revrul_71_395 the service found that such activity serves the private purposes of its members even though the exhibition and sale of paintings may be an educational activity in other respects in revrul_76_152 the service ruled in a similar fashion the service ruled that the artists were being directly benefited by the exhibition and sale of their works with the result that a major activity of the organization was serving the private interests of those artists whose works were being displayed the fact that org is displaying and selling only the works of its active members in its gallery shows it is a vehicle for advancing careers and for promoting the sale of the works of active members this activity serves the private interests of its active members by exhibiting and selling their government’s position that the association’s exemption from federal_income_tax as an organization described in code sec_501 should be revoked because its primary purpose is providing private benefits to its active members therefore it is the the government proposes revocation of exemption effective july 20xx taxpayer’s position the organization’s position is unknown at this point conclusion issue - the primary activity of org is the selling of member motto as demonstrated by the following key points y over of the organization’s gross_receipts are generated from member motto sales vv nearly of paid and volunteer staff hours were devoted to said activity y nearly of the organization’s expenditures were devoted to said activity y this activity has been ongoing and on the rise since at least the year 20xx issue - it has been determined that org does not qualify for exemption from federal_income_tax as an organization described in code sec_501 the organization has failed the operational_test under code sec_501 and regulations sec_1_501_c_3_-1 org fails the operational_test because it is not operated form 886-a department of the treasury-internal revenue service catalog number 20810w _publish no irs gov page_19 schedule number or exhibit 886-a form rev date explanations of items name of taxpayer year period ended june 20xx - org june 20xx exclusively for code sec_501 purposes it has been shown that the primary activity of this organization serves the private interests of its members rather than public purpose contrary to the requirements of regulations sec_1_501_c_3_-1 gi tax identification_number the government proposes revocation of exemption effective july 20xx forms u s corporate_income_tax return should be prepared and filed by the organization for the period of examination forward form 886-a department of the treasury-internal revenue service catalog number 20810w _publish no irs gov page
